538 F.3d 1296 (2008)
Brian Joseph STOLTIE, Petitioner-Appellee,
v.
James E. TILTON, Secretary of the Department of Corrections, Respondent-Appellant.
No. 07-56079.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted August 6, 2008.
Filed August 19, 2008.
Jonathan Libby, Deputy Federal Public Defender, Los Angeles, CA, for the petitioner-appellee.
Heather F. Crawford, Deputy Attorney General for the State of CA, San Diego, California, for the respondent-appellant.
Before: STEPHEN REINHARDT, Circuit Judge, ROGER J. MINER,[*] Senior Circuit Judge and MARSHA S. BERZON, Circuit Judge.

OPINION
PER CURIAM:
We AFFIRM the district court's decision, and adopt its opinion in Stoltie v. California, reported at 501 F. Supp. 2d 1252 (C.D.Cal.2007), except for Section III.C., as to which we express no view. As the state acknowledged at oral argument, even the state appellate court misunderstood the confused and confusing explanation of reasonable doubt provided to the jury by the trial judge. This error led it to apply in an unreasonable manner clearly established Supreme Court law regarding reasonable doubt. Sullivan v. Louisiana, 508 U.S. 275, 113 S. Ct. 2078, 124 L. Ed. 2d 182 (1993); Cage v. Louisiana, 498 U.S. 39, 111 S. Ct. 328, 112 L. Ed. 2d 339 (1990), overruled on other grounds by Estelle v. McGuire, 502 U.S. 62, 112 S. Ct. 475, 116 L. Ed. 2d 385 (1991); In re Winship, 397 U.S. 358, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970).
AFFIRMED.
NOTES
[*]  The Honorable Roger J. Miner, Senior United States Circuit Judge for the Second Circuit, sitting by designation.